DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to applicant’s request for continued examination (RCE) filed April 27, 2022.  Claims 1 and 10 are amended.  Claims 3-4, 11-12, and 19-20 have been cancelled.  Claims 1-2, 5-10, 13-18, and 21-27 are allowed.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 27, 2022 has been entered. 
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Michael Gamble, attorney of record, on May 17, 2022.
Claims 1 and 10 have been amended as follows:

Claim 1
1.  (Currently Amended) A reservoir assembly for an e-vaping device, the reservoir assembly comprising:
a reservoir configured to hold pre-vapor formulation;
a first bayonet connector assembly at a first end of the reservoir, the first bayonet connector assembly including a base structure extending around an outer surface of an outer housing of the reservoir, the outer housing covering the reservoir at the first end of the reservoir, such that the outer housing and the base structure at least partially define a partial enclosure; and
a conduit having a first end extending through the reservoir, through the outer housing covering the reservoir at the first end of the reservoir, out of the reservoir, and into the partial enclosure,
wherein the first bayonet connector assembly is configured to detachably couple with a second bayonet connector assembly of an outlet assembly to establish a bayonet interface connection between the reservoir and the outlet assembly, the outlet assembly having one or more inner surfaces that define an outlet assembly conduit extending through an interior of the outlet assembly between opposite, first and second openings, the outlet assembly conduit including a first conduit portion and a second conduit portion, the first conduit portion being proximate to the first opening of the outlet assembly and having a first diameter and a first length that are at least equal to a corresponding diameter and length, respectively of the first end of the conduit such that when the bayonet interface connection is established,
a portion of the outlet assembly is located within the partial enclosure between the first end of the conduit and the base structure of the first bayonet connector assembly and contacts the outer surface of the outer housing of the reservoir, the first end of the conduit is inserted into and enclosed within the first conduit portion of the outlet assembly conduit via the first opening of the outlet assembly, and the conduit is in fluid communication with an exterior of the reservoir assembly through the first end of the conduit and the outlet assembly conduit, wherein the reservoir includes a fluid port that is separate from the conduit and extends through the outer housing covering the first end of the reservoir to the outer surface of the outer housing at the first end of the reservoir, the fluid port configured to be exposed to the exterior of the reservoir assembly such that the reservoir is in fluid communication with the exterior of the reservoir assembly independently of the conduit, based on the outer surface of the outer housings at the first end of the reservoir being exposed to the exterior of the reservoir assembly through the partial enclosure, the fluid port configured to enable refilling of pre-vapor formulation in the reservoir via the fluid port based on the fluid pert being exposed to the exterior of the reservoir assembly, wherein the first bayonet connector assembly is configured to cause the fluid port to be isolated from the exterior of the reservoir assembly by the outlet assembly based on the bayonet interface connection being established, such that the fluid port is between the outlet assembly and the reservoir, and the reservoir is isolated, by at least the outlet assembly, from fluid communication with the exterior of the reservoir assembly through the fluid port based on the portion of the outlet assembly being in the partial enclosure and contacting the outer surface of the outer housing of the reservoir.
______________________________________________________________________________
Claim 10
10.  (Currently Amended) A vapor generator assembly for an e-vaping device, the vapor generator assembly comprising:
a reservoir and a vaporizer assembly, the reservoir configured to supply pre vapor formulation to the vaporizer assembly;
a first bayonet connector assembly at a first end of the reservoir, wherein the vaporizer assembly is at a second end of the reservoir, and the first end of the reservoir and the second end of the reservoir 
a conduit having a first end extending from the vaporizer assembly, through the reservoir, through the outer housing covering the reservoir at the first end of the reservoir, out of the reservoir, and into the partial enclosure, the conduit configured to enable fluid communication between the vaporizer assembly and an exterior of the vapor generator assembly through the first bayonet connector assembly; and
an outlet assembly including a second bayonet connector assembly, the second bayonet connector assembly detachably coupled to the first bayonet connector assembly to establish a bayonet interface connection between the reservoir and the outlet assembly, the outlet assembly having one or more inner surfaces that define an outlet assembly conduit extending through an interior of the outlet assembly between opposite, first and second openings, the outlet assembly conduit including a first conduit portion and a second conduit portion, the first conduit portion being proximate to the first opening of the outlet assembly and having a first diameter and a first length that are at least equal to a corresponding diameter and length, respectively of the first end of the conduit such that when the bayonet interface connection is established,
a portion of the outlet assembly is located within the partial enclosure between the first end of the conduit and the base structure of the first bayonet connector assembly and contacts the outer surface of the outer housing of the reservoir, the first end of the conduit is inserted into and enclosed within the first conduit portion of the outlet assembly conduit via the first opening of the outlet assembly, the conduit is in fluid communication with the exterior of the vapor generator assembly through the first end of the conduit and the outlet assembly conduit, and the vaporizer assembly is in fluid communication with the exterior of the vapor generator assembly through the conduit and the outlet assembly conduit, wherein the reservoir includes a fluid port that is separate from the conduit and extends through the outer housing covering the first end of the reservoir to the outer surface of the outer housing at the first end of the reservoir, the fluid port configured to be exposed to the exterior of the vapor generator assembly such that the reservoir is in fluid communication with the exterior of the vapor generator assembly independently of the conduit, based on the outer surface of the outer housing at the first end of the reservoir being exposed to the exterior of the vapor generator assembly through the partial enclosure, the fluid port configured to enable refilling of pre-vapor formulation in the reservoir via the fluid port independently of the vaporizer assembly based on the fluid port being exposed to the exterior of the vapor generator assembly, wherein the outlet assembly is configured to isolate the fluid port from the exterior of the vapor generator assembly based on the bayonet interface connection being established, such that the fluid port is between the outlet assembly and the reservoir, and the reservoir is isolated, by at least the outlet assembly, from fluid communication with the exterior of the vapor generator assembly independently of the vaporizer assembly based on the portion of the outlet assembly being in the partial enclosure and contacting the outer surface of the outer housing of the reservoir.

Allowable Subject Matter
Claims 1-2, 5-10, 13-18, and 21-27 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art, GOCH and MAMOUN, do not alone or in combination disclose the claim limitations of, 
the conduit extends through the reservoir, then through the outer housing into the partial enclosure the fill port is accessible as a function of the bayonet structure connection the fill port is separate from the central conduit
nor
the fluid port configured to be exposed to the exterior of the reservoir assembly such that the reservoir is in fluid communication with the exterior of the reservoir assembly independently of the conduit, based on the outer surface of the outer housings at the first end of the reservoir being exposed to the exterior of the reservoir assembly through the partial enclosure, the fluid port configured to enable refilling of pre-vapor formulation in the reservoir via the fluid port based on the fluid pert being exposed to the exterior of the reservoir assembly
as required by independent claims 1 and 10. Claims 2, 5-9 are allowed for being dependent from claim 1 and claims 13-18, and 21-27 are allowed for being dependent from claim 10.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE L MOORE whose telephone number is (313)446-6537. The examiner can normally be reached Mon - Thurs 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANIE LYNN MOORE/Examiner, Art Unit 1747                                                                                                                                                                                                        
/NIKI BAKHTIARI/Primary Examiner, Art Unit 1726